Citation Nr: 0304377	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  96-22 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial rating for tinea 
versicolor.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin


INTRODUCTION

The veteran had active service from September 1974 to 
September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 1996 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
regional office (RO).  In pertinent part, the decision 
granted service connection for tinea versicolor, and assigned 
a noncompensable initial rating.  

The Board remanded the claim for additional development in 
February 1998.  The requested development has since been 
completed by the RO, and the case has been returned to the 
Board.  The Board notes that claims for service connection 
for a pulmonary disorder and a gastrointestinal disorder 
which were also remanded by the Board in February 1998 were 
subsequently granted by the RO and are no longer on appeal.


REMAND

There have been multiple, significant changes in the law and 
regulations applicable to the veteran's claim during the 
period of time this appeal has been pending.  Significantly, 
however, no action has been taken by the RO with respect to 
these changes.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law is applicable to the veteran's 
claim.  The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and implementing regulations.  The RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA and implementing regulations.  The 
veteran was not provided a letter notifying him of the change 
of the law and the effect of the change on his case, nor was 
he issued a supplemental statement of the case containing the 
new laws and regulations.  In fact, there is no mention of 
the VCAA anywhere in the claims file.

In addition, there has been a change in the rating criteria 
applicable to the veteran's service-connected tinea 
versicolor.  The VA has issued revised regulations concerning 
the sections of the rating schedule that deal with skin 
disorders.  67 Fed. Reg. 49590-49599 (July 31, 2002).   
Regulations which were revised include 38 C.F.R. § 4.118 
Diagnostic Code 7806 which contains the criteria under which 
the veteran's skin disorder has been rated.  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  

The Board believes that a new dermatology examination is 
required to assess the severity of the veteran's skin 
disorder under the new rating criteria.  In addition, the 
Board notes that the most recent skin examination was 
performed almost five years ago and is not, therefore, 
adequate to allow proper consideration of the current 
severity of the veteran's service-connected disability.  The 
new act requires that the VA afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  

Finally, the Board notes that additional evidence has been 
presented by the veteran which has not yet been considered by 
the RO.  In May 2002, immediately after the case was 
transferred to the Board, the veteran requested that medical 
evidence that he obtained from the Florida VAMCs in 
Gainesville and West Palm Beach be included in his claims 
file.  The veteran submitted such evidence to the RO which 
forwarded the evidence to the Board.  The records included 
treatment records pertaining to skin disorders and are 
relevant to the claim.  Accordingly, to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected skin 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examination 
report should consider all findings 
necessary to evaluate the claim under both 
the old and new regulations pertaining to 
skin disorders. 

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied. 

3.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  In 
particular, the SSOC should also contain 
all of the new laws and regulations 
applicable to the veteran's claim.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appeal able to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


